ORDER
The United States Supreme Court reversed the earlier judgment of this court,1 and remanded these causes to us for further proceedings. Southern Railway Co. v. Seaboard Allied Milling Corp.,-U.S.-, 99 S.Ct. 2388, 60 L.Ed.2d 1017 (1979).
The Supreme Court in a unanimous decision, with Justice Powell not participating, held “that the Commission’s ‘no investigation’ decision is not reviewable.” Therefore, the appeals in these causes are dismissed for lack of subject matter jurisdiction.

. The earlier opinion was reported at 570 F.2d 1349 (8th Cir. 1978).